DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on September 17, 2019. 
The present application is a continuation of App. No 15/224,439 – filed on July 29, 2016. 
This office action is in response to Amendments and/or Remarks filed on February 9, 2022. In the current claims 1, 6, 7, 12, 13, 23-25, 27, 29, and 30 are amended. No claims are cancelled. Claims 1 – 30 are pending. 
In response to Amendments and/or Remarks filed on February 9, 2022, the objections to the drawings made in the previous office action has been withdrawn. 
In response to Amendments and/or Remarks filed on February 9, 2022, the objections to the abstract made in the previous office action has been withdrawn.
In response to Amendments and/or Remarks filed on February 9, 2022, the double patenting rejection made in the previous office action has been withdrawn.
In response to Amendments and/or Remarks filed on February 9, 2022, the 35 U.S.C. 112(b) rejections applied to claims 1-30 made in the previous office action has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was/were submitted on January 14, 2022, April 21, 2022, and June 1, 2022. These submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, these two information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 11, 14, and 16 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (US 2017/0206464 A1) in view of Ganti et al. (“Mobile crowdsensing: current state and future challenges”).

Regarding Claim 1, 
Clayton teaches: 
A method comprising: generating, by an electronic device, a plurality of time-stamped events, wherein the electronic device includes a local model for processing locally-source data; (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes), body sensors ( e.g., activity sensors, vital signs sensor, pedometers), environmental sensors ( e.g., weather sensors, pollution sensors, air quality sensors), wearable computing devices (e.g., smart watch, glasses, clothes), personal computing devices (e.g., mobile phone, tablet, laptop), home devices (e.g., appliances, thermostats, light systems, security system), advertising devices ( e.g., billboards, information kiosks), etc.” teaches that an edge device is an electronic device; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device contains a data collection device; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the data collection device generates time series data (plurality of time-stamped events) from sensors, therefore the edge device generates time series data (plurality of time-stamped events); Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device)

extracting training data from the plurality of time-stamped events; (Para [0028]: “A distributed representation is a version of time series data that typically has reduced dimensionality but generally preserves the most important information, and in some cases may be nearly lossless.” teaches generating a distributed representation of the time series data (plurality of time-stamped events), the distributed representation is an extraction of the most important information in the time series data; Para [0028]: “A machine learning model is trained for a predefined type of input, using one or more particular types of data, which may include time series data from one or more sensors and/or adapted data that is representative of time series data from one or more sensors. The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the distributed representation is used to train a machine learning model, therefore the distributed representation is training data; Para [0030]: “A time series data adaptation module 110 is configured to adapt time series data into one or more distributed representations, which may be provided to the machine learning module 108.” teaches that the edge device includes a time series data adaptation module which generates the distributed representations)

updating, using [a] model data, the local model included in the electronic device to generate an updated local model (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

generating an output by processing locally-sourced data of the electronic device with the updated local model. (Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result. The machine learning model may iteratively update the result.” teaches that the machine learning model generates an output by using the time series data or adapted representation of time series data; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream.” teaches that the data collection device locally collects (sources) the time series data; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes the data collection device; therefore the edge device (electronic device) locally collects the time series data and uses this data to train and generate output for a machine learning model)

Clayton does not appear to explicitly teach: 
sending the training data over a network for receipt by a remote computer; 
receiving, over the network, model data, wherein the remote computer uses a machine learning process on the training data to generate the model data; 

However, Ganti teaches: 
sending the training data over a network for receipt by a remote computer; (Fig. 2 and Page 37: “Currently, a typical MCS application has two application specific components, one on the device (for sensor data collection and propagation) and the second in the backend (or cloud) for the analysis of the sensor data to drive the MCS application.” teaches that raw data from sensors (training data) are collected by edge devices and sent to a back-end server)
receiving, over the network, model data, wherein the remote computer uses a machine learning process on the training data to generate the model data; (Page 37: “The patterns may also help users build models and make predictions about the physical or social phenomena being observed. One example is the monitoring of pollutants such as car exhaust. An important aspect of environment protection is to build models to understand the dissemination of pollutants in the air, soil and water. By collecting large amount of data samples about air pollutants such as car exhaust, one can not only monitor the concentration of pollution, but also detect patterns to model how the concentration evolves spatially and temporally as temperature, humidity and wind change. These models can help the environmental authority forecast and provide alerts to the public.” teaches applying the collected sensor data to create model data for an environmental model, additionally building aggregate models from a large amount of training data is a machine learning process, thus the back-end server (remote computer) that receives the sensor data uses this data to generate model data; Fig. 2 teaches that this process occurs over a network)

    PNG
    media_image1.png
    685
    892
    media_image1.png
    Greyscale


Clayton and Ganti are analogous art because they are directed to collecting sensor data with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganti’s server that builds a model from data collected by the edge devices of Clayton with a motivation to build large-scale sensing applications efficiently (Ganti, Page 34)

Regarding Claim 2, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches: 
wherein the electronic device is a wireless device. (Para [0025]: “For example, the communication module 102 may be configured for wireless communications via multiple protocols employed by cellular networks ( e.g., 4G, 3G, GSM), wireless local area network (e.g., Wi-Fi), satellite (e.g., VSAT), or any suitable form of wireless communication ( e.g., Bluetooth, RFID, NFC, IrDA, Li-Fi).” teaches that the communication module is configured for wireless communications; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes the communication module, therefore the edge device (electronic device) is a wireless device)

Regarding Claim 3, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the electronic device is an endpoint device of the network. (Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device (electronic device) is an endpoint device because it is on the outermost layer (endpoint) of the network)

Regarding Claim 4, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the electronic device is intermittently connected to the remote computer. (Para [0082]: “There are various reasons why sensors may provide intermittent data. For example, an edge device 100 may lose power (e.g., unplugged and/or batteries die), may be moved to an area with limited or no connectivity due to interference ( e.g., mountains, rain), or may be turned off by a user.” and Para [0084]: “Thus, FIG. 16D may illustrate a system with a sensor that has been turned off, is broken, has lost connectivity (e.g., network connection failed), or is experiencing some environmental interference for a significant period of time.” teaches that the edge device (electronic device) can have an intermittent connection to the network; Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device is connected to the server (remote computer))

Regarding Claim 5, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein an aerial drone includes the electronic device. (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes)…” teaches that an edge device can be a vehicle such as an airplane; Para [0027]: “The vehicle edge device 100 may be mounted on or in a vehicle (e.g., an autonomous vehicle or an unmanned vehicle), and may concurrently detect a plurality of different time series (e.g., lidar, video, radar, ultrasound, and speed or velocity)” teaches that the vehicle edge device can be in a unmanned vehicle, therefore the edge device can include an unmanned airplane such as a drone (unmanned aerial vehicle))

Regarding Claim 6, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: changing an operation of the electronic device based on the output. (Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches applying the brakes and alerting the user (changing operations of the vehicle) based on the output from the machine learning model)

Regarding Claim 7, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: changing a setting of the electronic device based on the output. (Para [0027]: “Each machine learning model relates to a predefined task (e.g., detecting a potential collision, classifying chronic obstructive pulmonary disease (COPD) risks, detecting a faulty steam trap, prediction of an item, recognition of sweethearting theft, recognition of a suspect for a be-on-the-lookout (BOLO) alert, classification of cornering speeds). For example, for a machine learning model for a vehicle edge device 100, the predefined task may be detecting when collision avoidance measures need to be implemented.” teaches implementing collision avoidance measures (changing the setting of the autonomous vehicle) based on the output for the machine learning model for a vehicle edge device)

Regarding Claim 9, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein extracting the training data comprises: deriving the training data from the plurality of time-stamped events. (Para [0028]: “A distributed representation is a version of time series data that typically has reduced dimensionality but generally preserves the most important information, and in some cases may be nearly lossless.” teaches deriving a distributed representation of the time series data (plurality of time-stamped events), the distributed representation is an extraction of the most important information in the time series data; Para [0028]: “A machine learning model is trained for a predefined type of input, using one or more particular types of data, which may include time series data from one or more sensors and/or adapted data that is representative of time series data from one or more sensors. The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the distributed representation is used to train a machine learning model, therefore the distributed representation is training data; Para [0030]: “A time series data adaptation module 110 is configured to adapt time series data into one or more distributed representations, which may be provided to the machine learning module 108.” teaches that the edge device includes a time series data adaptation module which generates the distributed representations)

Regarding Claim 10, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the plurality of time-stamped events is a plurality of time-indexed events. (Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image2.png
    127
    494
    media_image2.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)

Regarding Claim 11, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the plurality of time-stamped events includes a plurality of segments of raw data output by a sensor of the electronic device. (Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>. A data collection device 104 typically includes specific hardware and/or physical structures specifically configured to collect a certain type of data ( e.g., an image sensor, a radar sensor, a lidar sensor, an ultrasonic sensor, an accelerometer, a gyroscope sensor, a thermometer, a blood oxygen sensor, a pulse oximetry sensor, a pH sensor, a spirometer, a respiration sensor, a smoke sensor, an altimeter, a Hall effect sensor, a velocimeter, a photodetector, a bolometer, a flow sensor, a strain gauge, a torque sensor, a tachometer, a clinometer, a microphone, a magnetometer, a voltmeter, an ammeter, an ohmmeter, a chemical sensor, a pressure sensor, a rain sensor, a hygrometer, a humistor, an anemometer, a seismometer, a Geiger counter, etc.).” teaches that the time series data (time-stamped events) includes continuous data (raw data) output by a sensor of the edge device)

Regarding Claim 14, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing a local machine learning process at the electronic device. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 16, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing a local machine learning process while the electronic device is communicatively disconnected from the remote computer. (Para [0045]: “At each time interval, a time dependency infused latent distribution z, may be output from the variational inference machine 202 and/or provided directly or indirectly to a machine learning model 206 (e.g., at 5 msec, 35 msec, 65 msec ). Even when the time series data x, is temporarily unavailable, for example, due to sensor error or due to a communication channel delay, an updated time dependency infused latent distribution z, may still be output from the variational inference machine 202 for input to a machine learning model 206, because the time dependencies maintained within the hidden state ht-1 enable the time dependency infused latent distribution z, to be updated as necessary. Thus, the structure of FIG. 7 is robust to intermittently missing time series data x, for one or more time intervals.” teaches providing input for the machine learning model (updating the model) by outputting a time dependent infused latent distribution (machine learning process) while the edge device is unavailable or while there is a communication delay; Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device is connected to the server (remote computer))

Regarding Claim 17, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing another machine learning process locally at the electronic device; and (Para [0033]: “It should be appreciated that the time series data adaptation module 110 illustrated in FIG. 2 is merely a non-limiting example, as a time series data adaptation module 110 may include multiple variational inference machines 202 and sequential data forecast machines 204, which may be single-modal and/or multi-modal, as required for each particular system.” teaches a plurality of different possible models; Para [0034]: “The variational inference machine 202 includes an input layer 302, a plurality of hidden layers 304, and an output layer 306. In an example embodiment, the input layer 302 has 8 nodes and receives the input variable x, which is an 8-tuple, where each element of the 8-tuple represents an attribute.” and Para [0036]: “In an example embodiment, a variational autoencoder is used to train a variational inference machine 202 and a variational generation machine 400. For example, both of the variational inference machine 202 and the variational generation machine 400 may be simultaneously trained as an autoencoder using backpropagation with stochastic gradient ascent to maximize a variational lower bound. For example, backpropagation training may iteratively include forward propagation, backward propagation, and updating weights in the hidden layers, for example using log likelihood techniques as described in more detail below. A variational inference machine 202 for a data type X may be trained using a set of time series {x1 , x2 , ... xJ, all of data type X, so that once trained, the variational inference machine 202 will optimally encode an input variable x.” teaches updating the variational inference machine (another local model) by using a variational autoencoder (another machine learning process); Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the variational inference machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes a time series adaptation module, therefore the variational inference machine and variational autoencoder are local to the edge device)

generating another output based on the updated local model. (Para [0043]: “As shown in FIG. 7, the time series data x, and the hidden state h,_ 1 are received at 0 msec, and these are both input into the input layer of variational inference machine 202, which outputs a latent distribution zt at 5 msec.” teaches that the variational inference machine (updated local model) outputs a latent distribution zt)

Regarding Claim 18, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing another machine learning process locally at the electronic device; (Para [0033]: “It should be appreciated that the time series data adaptation module 110 illustrated in FIG. 2 is merely a non-limiting example, as a time series data adaptation module 110 may include multiple variational inference machines 202 and sequential data forecast machines 204, which may be single-modal and/or multi-modal, as required for each particular system.” teaches a plurality of different possible models; Para [0034]: “The variational inference machine 202 includes an input layer 302, a plurality of hidden layers 304, and an output layer 306. In an example embodiment, the input layer 302 has 8 nodes and receives the input variable x, which is an 8-tuple, where each element of the 8-tuple represents an attribute.” and Para [0036]: “In an example embodiment, a variational autoencoder is used to train a variational inference machine 202 and a variational generation machine 400. For example, both of the variational inference machine 202 and the variational generation machine 400 may be simultaneously trained as an autoencoder using backpropagation with stochastic gradient ascent to maximize a variational lower bound. For example, backpropagation training may iteratively include forward propagation, backward propagation, and updating weights in the hidden layers, for example using log likelihood techniques as described in more detail below. A variational inference machine 202 for a data type X may be trained using a set of time series {x1 , x2 , ... xJ, all of data type X, so that once trained, the variational inference machine 202 will optimally encode an input variable x.” teaches updating the variational inference machine (another local model) by using a variational autoencoder (another machine learning process); Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the variational inference machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes a time series adaptation module, therefore the variational inference machine and variational autoencoder are local to the edge device)

generating an other output based on the updated local model; and (Para [0043]: “As shown in FIG. 7, the time series data x, and the hidden state h,_ 1 are received at 0 msec, and these are both input into the input layer of variational inference machine 202, which outputs a latent distribution zt at 5 msec.” teaches that the variational inference machine (updated local model) outputs a latent distribution zt)

performing a local action based on the other output. (Para [0043]: “The latent distribution zt is infused with time dependency information from the hidden state h,_ 1 , which maintains time dependencies from time t-1 and earlier. The time dependency infused latent distribution zt may be provided to a machine learning model 206 in the machine learning module 108.” teaches that the latent distribution zt can be provided to the machine learning model; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches that the machine learning model outputs data based on the time series data and adapted data; Para [0027]: “The machine learning module 108, using one or more of the detected plurality of different time series, may be executed and output a detection that a collision will imminently occur under certain conditions. The detection may trigger collision avoidance actuations, such as steering and/or braking the vehicle.” teaches that the edge device can perform an action based on the output of the machine learning model)

Regarding Claim 19, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein sending the training data comprises: establishing a machine-to-machine (M2M) communications link between the electronic device and the remote computer; and (Para [0025]: “The communication module 102 is configured to communicate with other devices including other edge devices 100 of the same type (e.g., multiple thermal video cameras) or of a different type ( e.g., a thermal video camera and an ultrasound detector), and/or server devices or the like. For example, as described in further detail below, the communication module 102 may be configured to communicate with other devices via one or more networks or communications channels, including the Internet, or any suitable wide area network, local area network, gateway, or other communication channel or network. For example, the communication module 102 may be configured for wireless communications via multiple protocols employed by cellular networks ( e.g., 4G, 3G, GSM), wireless local area network (e.g., Wi-Fi), satellite (e.g., VSAT), or any suitable form of wireless communication ( e.g., Bluetooth, RFID, NFC, IrDA, Li-Fi).” teaches that the communication module of the edge device establishes a connection to a server (remote computer) via a network or other communication channel (M2M communication link); Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the communication module is part of the edge device)

sending the training data via the M2M communications link to the remote computer. (Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100. For example, an intermediate server may communicate with a plurality of edge devices 100 via a network, where each edge device provides a one or more time dependency infused latent distributions or one or more collected time series. In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a cloud computing environment or be in the cloud.” teaches that the edge device can send the time series data or distributed representation to a machine learning module on a server (remote computer))

Regarding Claim 20, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: replacing the local model with a new local model. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches restructuring (replacing) the old sequential data forecast machine with an updated new sequential data forecast machine at every time interval; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 21, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: changing the local model. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating (changing) the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 22, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: removing data from the local model. (Para [0040]: “For example, the input variable x may be the time series data values output from a data collection device 104 (e.g., an ultrasound sensor). The data received in the input layer 602 is provided to the feature extractor 604, which may include a plurality of nodes in one or more layers. The feature extractor 604 may be structured as a neural network or the like. The output of the feature extractor 604 is provided to the hidden layers 606 of the sequential data forecast machine 204. In an example embodiment, the sequential data forecast machine 204 does not include any feature extractor 604; however, typically, a feature extractor 604 may improve the accuracy of the sequential data forecast machine 204. For example, a feature extractor 604 may remove noise and/or highlight desired features in the input variable x, which may generally tend to improve the signal to noise ratio.” teaches updating the sequential data forecast machine by using a feature extractor to remove noise (data) from the time series data; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 23, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is based on a set of training data collected from a plurality of electronic devices. (Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels)… In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0028]: “The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the time series or distributed representations are input to the machine learning model, therefore the model data is based on training data collected from a plurality of data collection devices)

Regarding Claim 24, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the electronic device is a first electronic device and the model data is based on a set of training data collected from a second electronic device. (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes), body sensors ( e.g., activity sensors, vital signs sensor, pedometers), environmental sensors ( e.g., weather sensors, pollution sensors, air quality sensors), wearable computing devices (e.g., smart watch, glasses, clothes), personal computing devices (e.g., mobile phone, tablet, laptop), home devices (e.g., appliances, thermostats, light systems, security system), advertising devices ( e.g., billboards, information kiosks), etc.” teaches that an edge device is an electronic device; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels)… In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0028]: “The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the time series or distributed representations are input to the machine learning model, therefore the model data can be based on data collected from a different data collection device)

Regarding Claim 25, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
further comprising: executing a local action based on the output to change the electronic device. (Para [0027]: “The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches that the machine learning model outputs data; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches applying the brakes and alerting the user (changing operations of the vehicle) based on the output from the machine learning model, applying the brakes is a local action because the vehicle edge device performs the action)

Regarding Claim 26, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is derived from raw data or data derived from raw data generated by a plurality of electronic devices including the electronic device, the model data having been derived in accordance with the machine learning process. (Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>. A data collection device 104 typically includes specific hardware and/or physical structures specifically configured to collect a certain type of data ( e.g., an image sensor, a radar sensor, a lidar sensor, an ultrasonic sensor, an accelerometer, a gyroscope sensor, a thermometer, a blood oxygen sensor, a pulse oximetry sensor, a pH sensor, a spirometer, a respiration sensor, a smoke sensor, an altimeter, a Hall effect sensor, a velocimeter, a photodetector, a bolometer, a flow sensor, a strain gauge, a torque sensor, a tachometer, a clinometer, a microphone, a magnetometer, a voltmeter, an ammeter, an ohmmeter, a chemical sensor, a pressure sensor, a rain sensor, a hygrometer, a humistor, an anemometer, a seismometer, a Geiger counter, etc.).” teaches that the time series data (time-stamped events) includes a continuous stream of data (raw data) output by a sensor of the edge device; Para [0026]: “In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module;)

Regarding Claim 27, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is configured to enable the electronic device to generate a plurality of local data-driven outputs based on a plurality of inputs to a sensor of the electronic device. (Para [0026]: “In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches using outputs from the machine learning model to enable the edge device to perform actions based on the model data (data driven output); Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the time series data input to the machine learning model is based on inputs to a sensor of the edge device)

Regarding Claim 28, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is configured to enable a plurality of electronic devices to each generate local data-driven outputs based on respective inputs to the plurality of electronic devices. (Para [0025]: “The communication module 102 is configured to communicate with other devices including other edge devices 100 of the same type (e.g., multiple thermal video cameras) or of a different type ( e.g., a thermal video camera and an ultrasound detector), and/or server devices or the like.” teaches a plurality of edge devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches using outputs from the machine learning model to enable the edge device to perform actions based on the model data (data driven output); Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the time series data input to the machine learning model is based on inputs to a sensor of the edge device)

Regarding Claim 29,
This claim recites An electronic device, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 30,
This claim recites A non-transitory machine-readable storage medium, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.


Claim(s) 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Ganti, further in view of Eustice et al. (WO 2014018687 A1).
Regarding Claim 8, 
The combination of Clayton and Ganti teaches The method of claim 1, 
The combination of Clayton and Ganti does not appear to explicitly teach: 
wherein extracting the training data comprises: extracting a plurality of data fields from the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches:
wherein extracting the training data comprises: extracting a plurality of data fields from the plurality of time-stamped events, (Para [0025]: “The context refiner module 120 receives the raw context data from the raw context collectors 110. The context refiner module 120 groups the context data by combining the observations into slices in order to create a more coherent representation of the user's context during the time range represented by the slice. Each slice includes one or more contexts that apply to the user for the time range corresponding to the slice.” teaches creating time-stamped slices of events from raw data; Fig. 2 and Para [0025]: “The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events)

wherein the training data includes the plurality of data fields. (Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton, Ganti, Eustice are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eustice’s data field extraction from time-stamped slices into Clayton’s time series data adaptation system and method as modified by Ganti with a motivation to “…create a more coherent representation of the user's context…” (Eustice, Para [0025])

Regarding Claim 12, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches: 
further comprising, prior to extracting the training data from the plurality of time-stamped events: indexing the plurality of time-stamped events to generate a plurality of time-indexed events; and (Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image2.png
    127
    494
    media_image2.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)
The combination of Clayton and Ganti does not appear to explicitly teach: 
extracting a plurality of data fields from the plurality of time-indexed events while indexing the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches: 
extracting a plurality of data fields from the plurality of time-indexed events while indexing the plurality of time-stamped events, (Fig. 2 and Para [0025]: “The context refiner module 120 groups the context data by combining the observations into slices in order to create a more coherent representation of the user's context during the time range represented by the slice. Each slice includes one or more contexts that apply to the user for the time range corresponding to the slice. The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events while also indexing the context data into time slices)

wherein the training data includes the plurality of data fields. (Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton, Ganti, Eustice are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eustice’s data field extraction from time-stamped slices into Clayton’s time series data adaptation system and method as modified by Ganti with a motivation to “…create a more coherent representation of the user's context…” (Eustice, Para [0025])


Regarding Claim 13, 
The combination of Clayton and Ganti teaches The method of claim 1, 
Clayton further teaches: 
further comprising, prior to extracting the training data from the plurality of time-stamped events: indexing the plurality of time-stamped events to generate a plurality of time-indexed events; and (Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image2.png
    127
    494
    media_image2.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)
The combination of Clayton and Ganti does not appear to explicitly teach: 
extracting a plurality of data fields from the plurality of time-indexed events after indexing the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches:
extracting a plurality of data fields from the plurality of time-indexed events after indexing the plurality of time-stamped events, (Fig. 2 and Para [0025]: “The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events after the context data has been indexed)

wherein the training data includes the plurality of data fields. (Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton, Ganti, Eustice are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eustice’s data field extraction from time-stamped slices into Clayton’s time series data adaptation system and method as modified by Ganti with a motivation to “…create a more coherent representation of the user's context…” (Eustice, Para [0025])

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Ganti, further in view of Cao et al. (“FAST: A Fog Computing Assisted Distributed Analytics System to Monitor Fall for Stroke Mitigation”).

Regarding Claim 15, 
The combination of Clayton and Ganti teaches The method of claim 1, 
The combination of Clayton and Ganti does not appear to explicitly teach: 
further comprising: responsive to a termination of a communication link to the remote computer, updating the local model by performing a local machine learning process at the electronic device.
However, Cao teaches: 
further comprising: responsive to a termination of a communication link to the remote computer, updating the local model by performing a local machine learning process at the electronic device. (Fig. 1 and Page 4: “Note that both the front-end and the back-end can make independent detection results (e.g., when there is no connection to the cloud possible), but collaborative detection will be able to improve the accuracy and reduce the false alarms. This type of distributed analytics can take full advantages of fog computing paradigm: instead of pushing all the data and computation to the cloud, we will distribute the analytics throughout the network.” teaches that the sensors of the mobile device can generate detection results (data) while there is no connection to the cloud (termination of connection to the server); Page 6: “Input: x, y, z values (accelerometer data) which was captured and transmitted from the FM 1) Time-delay reconstruction: Model the accelerometer data, build a set of models (M) from a time-series segment. 2) Update the model set (M) by generating a new set of models (M’) from a new time-series segment. 3) Compute and compare distance between time-delay reconstruction models M and M’ by using Geometric Template Matching (GTM). 4) Learn and fit a weak classifier. 5) Repeat step 1 to step 4 to enhance the classifier. 6) Return different sets of model and the final strong classifier.” teaches that the data from the sensor is used to update the model; Page 5: “1. Front-end Module (FM): the FM runs on the smartphone. It further consists of three subcomponents, namely RSS Detector, ADLs Filter, and Alarm. RSS Detector runs the RSS threshold-based detection algorithm, while the ADLs  Filter runs the fall-like ADLs filtering algorithm.” teaches that the models run on the smartphone, therefore the model is local to the smartphone (edge device))

Clayton/Ganti/Cao are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao’s model update into Clayton’s time series data adaptation system and method as modified by Ganti with a motivation to “…significantly improve the detection results while maintaining a low response time and consuming as little battery power as possible on the smartphone” (Cao, Page 3)

Response to Arguments
Regarding Objections to the Specification: 
Applicant’s argument: page 9
Response: 
Applicant’s arguments have been fully considered and are persuasive, the objection to the abstract has been withdrawn due to amendments to the abstract. 

Regarding Objections to the Drawings: 
Applicant’s argument: page 9-10
Response: 
Applicant’s arguments have been fully considered and are persuasive, the objection to the drawings has been withdrawn due to amended drawings. 

Regarding Double Patenting: 
Applicant’s argument: page 10
Response: 
The double patenting rejections have been withdrawn due to amendments to the claims. 

Regarding 35 U.S.C. 112: 
Applicant’s argument: page 10
Response: 
Applicant’s arguments have been fully considered and are persuasive, the 35 U.S.C. 112(b) rejections applied to claims 1-30 have been withdrawn due to amendments to the independent claims. 

Regarding 35 U.S.C. 102 and 103: 
Applicant’s argument: page 11
Response: 
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. Applicant argues the following: “Given these mappings, in order to disclose the above limitations of amended claim 1, Clayton would need to disclose that an edge device receives, over the network from the intermedia server, data for a local time series data adaptation module. Clayton would also need to disclose that the edge device uses the received data to update local time series data adaptation module. Importantly, Clayton contains no such teachings… Notably, Clayton does not disclose that the edge device receives data generated by the time series adaptation module when performing a machine learning process, as amended claim 1 expressly recites. Further, Clayton does not disclose that the edge device updates its time series adaptation module based on data received from the intermediate server, as amended claim 1 also expressly recites.”
However, the claim limitations of claim 1 do not require that an edge device receives data for a local time series data adaptation module, or that edge device updates its time series adaptation module based on data received from the intermediate server. The broadest reasonable interpretation of limitations of claim 1 only require that model data is received over a network and that a remote computer is used to generate model data, which is taught by Ganti, and that a local model included in an electronic device is updated to generate an updated local model, which is taught by Clayton. Therefore, Applicant’s arguments are not commensurate with the scope of the amended limitations of claim 1. 
Furthermore, the combination of Clayton and Ganti does teach all amended limitations of claim 1. Please see pages 3-9 of this office action for a detailed analysis of claim 1. The back-end server and model generation of Ganti is combined with the edge device system of Clayton such that the data generated by the edge devices is sent to a back-end server to generate aggregate model data. Thus, Claim 1 is taught by the combination of Clayton and Ganti. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125 
                                                            
/BRIAN M SMITH/Primary Examiner, Art Unit 2122